UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4329



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM RONALD HOLLAND,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-04-23)


Submitted:   February 15, 2006            Decided:   March 10, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucky T. Osho, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Robert J. Gleason,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               William Ronald Holland appeals his eighty-seven month

sentence following his guilty plea to being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g) (2000).               Holland’s

sole claim on appeal is that the district court erred in imposing

a four-level increase to his base offense level for possession of

a firearm in connection with the additional felony offense of

possession of a stolen vehicle and license tags, pursuant to U. S.

Sentencing Guidelines Manual § 2K2.1(b)(5).             We affirm.

               To give due deference to a district court’s application

of     the   sentencing       guidelines,     this   court   reviews    factual

determinations for clear error and legal questions de novo. United

States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996).             The government

must first prove that the defendant possessed the gun, and then

prove that the gun was connected to another felony offense. United

States v. Nale, 101 F.3d 1000, 1003-04 (4th Cir. 1996).              To satisfy

the "in connection with" requirement, the government must prove

that the firearm had "some purpose or effect with respect to" the

felony, and that the gun at least facilitated, or had the potential

of facilitating, the offense.           See United States v. Lipford, 203

F.3d    259,    266   (4th   Cir.   2000)   (internal   quotation    marks   and

citations omitted).          After careful review of the record, we affirm

the district court’s application of the enhancement. United States

v. Mitchell, 104 F.3d 649, 654 (4th Cir. 1997).               Accordingly, we


                                      - 2 -
affirm Holland’s sentence.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -